Hr. Justice Scholfield delivered the opinion of the Court: This is an appeal from an order of the court helow, awarding a peremptory mandamus against the appellant, as county collector of Vermilion county, commanding him to pay to the relator, as township treasurer of township 23 north, range 12 west, certain taxes levied by school district Ho. 9, in that township, on the property of the Lafayette, Bloomington and Mississippi Bailroad Company, which he has collected and has in his hands. • The defense interposed by the appellant is, that the town of Grant, in Vermilion county, in which said school district Ho. 9 is situated, subscribed $100,000 to aid in the location and construction of the Lafayette, Bloomington and Mississippi railroad, and that, by the provisions of the act of the General Assembly approved April 16, 1869, entitled “An act to fund and provide for paying the railroad debts of counties, townships, cities and towns,” he is required to pay into the State treasury all the taxes collected by him in the town of Grant, for any purpose whatsoever, on the assessments of railroads in the town, for whose use the debt was incurred, including all property of the railroad whatsoever,, etc.; and there is also the further allegation that the town issued bonds to the railroad company for the amount of the subscription, and that the same, with accruing interest to a considerable amount, remain unpaid. We are unable to perceive that there is any difference in principle between the question thus presented and that decided in Sleight et al. v. The People, 74 Ill. 47, since it is not alleged that district Ho. 9 and the town of Grant are, territorially, the same. • If the defense should be allowed, the individual taxpayer in district Ho. 9 would have to pay as much more, pro rata, to raise the same amount of revenue for school purposes, as would thus be withdrawn from that fund. The effect is, practically, to impose on the school district the payment of so much of the debt of the town—in other words, to tax a part for the benefit of the whole, which, on the principle announced in Sleight et al. v. The People, supra, is not admissible under the present constitution. The judgment is affirmed. Judgment affirmed.